LATTIMORE, J.
Conviction for simple assault; punishment, a fine of $10.
 Attention is called by the state’s attorney with this court to the fact that no sufficient notice of appeal appears in this record, and that hence this court is without jurisdiction. Upon inspection we are convinced that this is correct. The only thing in the record on this point is the following: “July 10, 1928. Motion for new trial overruled. Notice of appeal given by defendant.” This appears to be taken from the trial docket, and is not a transcribed copy of the minutes; hence, under all the authorities, same falls short of being the notice required by law. In the early case of Dong v. State, 3 Tex. App. 821, upon an almost, identical state of facts, this court held that no sufficient notice was given and dismissed the appeal. The rule applies in misdemeanor cases. Palmer v. State, 63 Tex. Cr. R. 614, 141 S. W. 109. See also Sauzeda v. State, 86 Tex. Cr. R. 461, 216 S. W. 1098; Haynie v. State, 92 Tex. Cr. R. 45, 241 S. W. 478; Ex parte Christian, 99 Tex. Cr. R. 99, 268 S. W. 160; Roberts v. State, 99 Tex. Cr. R. 492, 269 S. W. 103.
We regret that we are compelled to dismiss this appeal because of no sufficient notice. It is so ordered.